Nos. 04-00-00466-CR, 04-00-00467-CR & 04-00-00468-CR
Anthony RODRIGUEZ
Appellant
v.
The STATE of Texas
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court Nos. 94-CR-6000, 00-CR-585 & 00-CR-1505
Honorable Mary Roman, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Karen Angelini, Justice
Delivered and Filed:	March 14, 2001
APPEAL REINSTATED AND DISMISSED
	On January 22, 2001, this court abated this appeal to the trial court to hold a hearing to
determine whether appellant desired to prosecute his appeal, whether appellant was indigent, and
whether counsel had abandoned this appeal.  See Tex. R. App. P. 38.8(b)(2).  On January 24, 2001,
appellant's counsel filed a motion to dismiss the appeal, stating appellant no longer wished to
prosecute his appeal. 
	On March 2, 2001, this court received a supplemental clerk's record from the trial court,
which contains the trial court's findings that  appellant is incarcerated and no longer desires to
prosecute his appeal.
	It is therefore ordered that this appeal is reinstated on the docket of this court. The motion
to dismiss is granted and this appeal is dismissed. See Tex. R. App. P.42.2(a).
							Per Curiam
DO NOT PUBLISH